Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 3, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  148357                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 148357
                                                                   COA: 316462
                                                                   Berrien CC: 2006-411044-FC
  KORY MICHAEL MISIEWICZ,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 30, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 3, 2015
           s0223
                                                                              Clerk